UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1454



WESTPORT INSURANCE CORPORATION,

                                               Plaintiff - Appellee,

          versus


BLUM, YUMKAS, MAILMAN, GUTMAN & DENICK, P.A.;
IRVING F. COHN; ROBERTA BORENSTEIN; JEFFREY
BORENSTEIN; RONALD SHAPIRO; KENNETH SHAPIRO;
SUSAN SHAPIRO,

                                            Defendants - Appellees,

          versus


GERALD J. FALONI,

                                     Party in Interest - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
141-AMD)


Submitted:   July 10, 2003                  Decided:   July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Gerard J. Faloni, Appellant Pro Se. Rostyslaw Jurij Smyk, Jeffrey
A. Goldwater, Michelle M. Bracke, BOLLINGER, RUBERRY & GARVEY,
Chicago, Illinois; Paul Cottrell, TIGHE, COTTRELL & LOGAN, P.A.,
Wilmington, Delaware; Andrew Jay Graham, Aron Uri Raskas, KRAMON &
GRAHAM, Baltimore, Maryland; Andrew Radding, David Bryan Applefeld,
ADELBERG, RUDOW, DORF & HENDLER, L.L.C., Baltimore, Maryland;
Pamela Anne Bresnahan, VORYS, SATER, SEYMOUR & PEASE, Washington,
D.C.; John Henry Lewin, Jr., VENABLE, BAETJER & HOWARD, Baltimore,
Maryland; James E. Carbine, JAMES E. CARBINE, P.C., Baltimore,
Maryland; Kevin Thomas Smith, MASTERMAN CULBERT & TULLY, L.L.P.,
Boston, Massachusetts, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Westport Insurance Company, Incorporated (Westport) brought a

complaint    to    rescind   malpractice   insurance    coverage   to   Blum,

Yumkas, Mailman, Gutman & Denick, P.A. (Blum, Yumkas).             Westport

also sought a declaratory judgment that it is not obligated to

defend or indemnify Blum, Yumkas in an action brought by the

beneficiaries of trusts that alleged Blum, Yumkas mishandled those

trusts.     Gerard J. Faloni asserted in the district court that he

was entitled to share in the settlement reached in the Westport

action based on allegations of criminal acts by some of the lawyers

associated with the case. The district court denied Faloni’s claims

to any portion of the settlement upon finding no legal or factual

basis for his claims.        Faloni was never joined as a party to the

action.     Faloni appealed the district court’s order adopting the

settlement agreement reached by the parties.

     Because Faloni was not a party to the action, and could not

properly be a party, we dismiss his appeal.            See Marino v. Ortiz,

484 U.S. 301, 304 (1988); Kenny v. Quigg, 820 F.2d 665, 667 (4th

Cir. 1987).       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   DISMISSED


                                     3